Citation Nr: 1737184	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for right fourth finger Dupuytren's contracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to February 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. Jurisdiction resides with the RO in Phoenix, Arizona. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016. A transcript of the hearing is associated with the claims files.

Following the November 2016 Board hearing, the Veteran submitted additional evidence, which was accompanied by a waiver of RO review. Additionally, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ). See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

The Board notes the Veteran's vague statements as to his non-service connected right fingers and if he wishes to file a claim for service connection for his other right fingers he is recommended to do so. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDING OF FACT

Right fourth finger Dupuytren's contracture has been manifested by pain, stiffness and difficulty holding objects, there is no evidence of amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for a compensable rating for right fourth finger Dupuytren's contracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the issue of an increased rating claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In July 2011 prior to the September 2011 rating decision, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection and increased ratings. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
 
During the November 2016 hearing, the VLJ clarified the issue and explained an increased rating claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here as noted below staged ratings have been considered but are not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Analysis

The Veteran contends he is entitled to a compensable rating for his service-connected right fourth finger Dupuytren's contracture. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding a compensable rating is warranted. 

Under Diagnostic Code 5230, ring finger limitation of motion has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230. This Diagnostic Code provides for a noncompensable evaluation for any limitation of motion of the ring or little finger.

In order to receive a compensable rating for a disability of the ring finger alone there must be amputation. Under Diagnostic Code 5155, a 10 percent rating applies for amputation of the ring finger at the proximal interphalangeal joint or proximal thereto and a 20 percent rating applies with metacarpal resection (more than one half the bone lost). These ratings apply regardless of whether the disability affects the dominant or the non-dominant hand. See 38 C.F.R. § 4.71a, Diagnostic Codes 5155.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding a noncompensable rating is warranted for the entire period on appeal. At different times during the appeal, the Veteran has stated that an increased rating is warranted due to his ongoing and worsening symptoms. The Veteran has reported difficulty grasping items, pain, stiffness and numbness in his right ring finger. He reports at times dropping items from his right hand, and his fingers locking up.  The Veteran is competent to report such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his right fourth finger Dupuytren's contracture during the appeal.

The Veteran was afforded a VA examination in August 2011. The Veteran reported pain, decreased strength, stiffness, swelling and occasional flare-ups resulting in limited motion. See August 2011 VA examination. The Veteran is left hand dominant. Range of motion testing noted decreased strength, with pain, fatigue, weakness and lack of endurance after repetitive use. There was no gap between the thumb pad and right ring fingertip. Range of motion of PIP, MP and DIP flexion was within normal limits. Examination of the ring finger noted PIP flexion was to 100 degrees, MP flexion was to 90 degrees and DIP flexion was to 70 degrees. Repetitive testing did not result in additional degrees of limitation. The examiner noted a diagnosis of Dupuytren's contracture status post-surgical release with residual scar and residual flexion deformity. The examiner noted the residual effects of limited extension at PIP joint of the little finger. No ankylosis was noted. The examiner noted the Veteran is impacted in his daily activities in that he has difficulty with fine manipulative activities because his little finger gets in the way. The examiner noted a liner scar measuring 7 centimeters (cm) by .2 cm. The scar was not painful, no skin breakdown was present, and no tissue damage, no inflammation or edema was present.  

Then, the Veteran was afforded a VA examination in March 2015. The Veteran reported curling of his finger, cramping, locking and pain. On finger flexion there was a 1 inch or more (2.5cm) gap for the right ring finger and proximal transverse crease of the palm. Repetitive use testing noted a 1 inch or more gap between the right ring fingertip and the proximal transverse crease of the palm. The Veteran was able to perform repetitive-use testing after 3 repetitions with no additional limitation of motion. Functional loss of the right ring finger was noted with less movement than normal, weakened movement, excess fatigability, incoordination, pain and deformity with repetitive use.  Muscle strength of the right hand grip was 3/5. The examiner noted a scar on the right fourth finger measuring 7 cm and on right palm measuring 6 cm. No right ring finger ankylosis was noted. A diagnosis of Dupuytren's contracture right fourth/fifth finger with scar, status post multiple surgeries was noted. The examiner noted the Veteran's finger disability impacts his ability to work as he has difficulty gripping objects, holding tools, driving, pushing/pulling with his hands. Id.

Next, the Veteran was afforded a VA examination in April 2017. Range of motion testing in the right hand was normal. No evidence of pain on use, localized tenderness or pain on palpitation was noted. Repetitive use noted no additional functional loss. Range of motion testing of the ring finger was MCP flexion to 90 degrees, PIP flexion to 100 degrees and DIP flexion to 70 degrees. There was no evidence of pain on weight bearing, and passive range of motion was the same. The examiner noted that with passive range of motion no additional limitation of motion was found on flexion and extension. Muscle strength testing was 5/5 on right hand grip. No right hand ankylosis was reported. The examiner noted the Veteran has difficulty gripping and holding objects, cannot perform physical labor jobs, cannot drive for long distances, and cannot type or write. Id.

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's right fourth finger Dupuytren's contracture during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA, private treatment and Social Security Administration records (SSA) records have been associated with the claims file. Private treatment records in April 2016 note X-ray imaging of the right hand noting small cyst formation within the scaphoid capitate, and no acute or old metacarpal fracture was noted. See April 27, 2016 private treatment records. Range of motion testing of the right ring finger noted normal range of motion and no tenderness of the fourth metacarpal or the ring finger. Examination noted strength testing was 5/5. Treatment records note chronic numbness in the Veteran's right hand. See January 27, 2012 treatment records. 

Based on the lay and medical evidence of record, the Board finds that a noncompensable evaluation is warranted for the entire period on appeal for the Veteran's right ring finger. During this period the Veteran reported ongoing pain, stiffness, occasional numbness and difficulty grasping objects. The Veteran is competent to testify to such lay observable symptomatology and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. 

In this case, compensable evaluations are not available under Diagnostic Code 5230 for ring or little finger, limitation of motion. Rather, amputation is necessary in order to receive a compensable rating, which is not shown by the record. Additionally, 38 C.F.R. § 4.59 is not applicable because there is not a minimal compensable evaluation based on limitation of motion of the ring finger. In essence, even when we accept everything the Veteran has stated as true, a compensable evaluation is not warranted, as there has not been amputation of the Veteran's right ring finger. Here, the criteria contemplate any limitation of motion of the ring or little finger and assign a noncompensable evaluation. For all the foregoing reasons, the Board finds that a compensable rating for the right ring finger is not warranted at any time during this appeal.

The Board has also considered the applicability of other diagnostic codes, but has found none. While there is scarring of the right ring finger and palm the scars do not measure an area of at least 6 square inches (30 centimeters), are not shown to be unstable or painful, and are not shown to cause any related impairment. As such a compensable rating under Diagnostic Codes 7801-7805 for scarring is not warranted. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against granting a compensable rating for the Veteran's service-connected right fourth finger Dupuytren's contracture, with scars. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Entitlement to a compensable rating for right fourth finger Dupuytren's contracture is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


